Fourth Court of Appeals
                                San Antonio, Texas
                                     January 28, 2022

                                   No. 04-21-00584-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                             v.

                   HOUSECANARY, INC., d/k/a Canary Analytics, Inc.,
                                  Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
       On January 26, 2022, appellant filed (1) a Resident Attorney’s Motion in Support of
Motion for Pro Hac Vice Admission of Helgi C. Walker and (2) an Unopposed Motion for Pro
Hac Vice Admission of Helgi C. Walker, each requesting this court allow Helgi C. Walker to
appear pro hac vice to serve as appellate co-counsel for appellant. The motions are GRANTED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court